Exhibit 10.44

OFFER LETTER AGREEMENT WITH SOMESH SINGH

January 18, 2007

Mr. Somesh Singh

Dear Somesh:

I am pleased to extend to you an offer to join Vignette Corporation (“Vignette”
or “the Company”) as our Senior Vice President of R&D and Technical Operations
starting on or before February 13, 2007. In this capacity, you will perform the
duties, undertake the responsibilities and exercise the authority as customary
for persons situated in a similar executive capacity. You will report directly
to me, with a work location of Austin, Texas and you will promote the business
of the Company on a full time basis. This offer, if not formally accepted before
then, will expire on January 17th, 2007.

Your compensation will include the following:

 

  •  

A bi-weekly salary of $8,653.84 (which when calculated on an annual basis equals
$225,000.00);

Eligibility in the Executive Performance Bonus Plan (“Bonus Plan”) targeted at
$175,000.00 annually. This bonus is paid out semi-annually based on the
attainment of individual and company performance goals set forth in the Bonus
Plan and approved by our Board of Directors. Currently the maximum payout under
the Bonus plan is 150% of target. Your bonus for 2007 will be guaranteed at a
minimum payout of $50,000.00.

 

 

•

 

Provided you are present for at least the first 3 days of the Global Leadership
Summit and the Sales Kick Off events taking place in Austin on the dates of
January 20 – 24, 2007, and your start date is no later than February 13, 2007,
you will receive a signing bonus of $50,000.00 to be paid no later than
May 31st, 2007. In the event that you voluntarily terminate your employment
within 24 months from Vignette for other than “Good Reason” as defined below,
then $32,500.00 of this signing bonus will be repaid by you to the Company;
provided, however, you or your estate will have no obligation to repay in the
event of your death or permanent disability. You hereby agree that the Company
may deduct any amount of this bonus repayment which has not already been repaid
from any final compensation owed to you upon your departure.

 

  •  

100,000 stock options granted through the Vignette Corporation Stock Option Plan
with a four year vesting schedule, with twenty five percent of the shares
vesting on the first anniversary date of the grant, and an additional 6.25% of
this grant vesting each quarter thereafter.

 

  •  

25,000 shares of restricted stock granted through the Vignette Corporation Stock
Option Plan which will vest as follows: 5,000 shares will vest on the first
anniversary of the grant date; another 5,000 shares which will vest on the
second anniversary of the grant date; and the remaining 15,000 shares will vest
on the third anniversary of the grant date.

 

  •  

All option and restricted stock grants will be subject to the terms of separate
Stock Option and Restricted Stock Agreements and offers which will be provided
to you after approval by the Compensation Committee of Vignette’s Board of
Directors. The grants outlined will be presented to the Board for approval on
the regular monthly grant date closest to your date of employment.

 

  •  

Eligibility for you and your family to participate in all of the benefits
provided to Vignette’s employees and executives. This will include four
(4) weeks of annual vacation per year under the Company’s vacation policy;

 

  •  

A relocation package to assist you in your move to Austin, Texas within 18
months of employment. This package will include a house hunting trip for you and
your family, movement of your personal goods, home sale and purchase assistance
and up to 60 days of temporary lodging. Specific details of the items covered
and the process for reimbursement will be provided to you by the Company. This
relocation package will have a maximum cash payout of $125,000 that will be
grossed up for tax purposes. It will also be subject to full repayment should
you voluntarily terminate your employment other than for Good Reason within the
later to occur of: (i) 18 months of your final move to Austin, TX, or (ii) 24
months of your employment with Vignette; provided, however that you or your
estate will have no obligation to repay in the event of your death or permanent
disability.

Should your employment with Vignette be terminated without “Cause” or for “Good
Reason,” after the date of your permanent relocation to Austin Texas, you will
receive mitigating severance payments in the equivalent of six months of base
salary, to be paid over a six month period on Vignette’s regular payroll
schedule with payment contingent upon execution of a Separation Agreement
approved by Vignette, which will include appropriate releases, and restrictive
covenants including non compete, no hire and non solicitation clauses of a
duration equal to the severance period. In the event of such a termination, you
agree to use all reasonable efforts to find replacement employment. If you are
hired by any other employer, at any time during the severance payment period,
your severance payments will cease as of the effective date of such hire.

“Cause” for purposes of this Agreement shall be defined as your termination as a
direct result of any of the following events which remains uncured after 15 days
from the date of notice of such breach to you or which cannot by its nature be
cured: (a) material and repeated failure to perform duties reasonably assigned
by the CEO or the Board of Directors, which failure is not a result of a
disability and results in material harm to the business of the Company,
provided, however, that you will not be obligated to perform any illegal or
unethical duties; (b) any material breach of the Company’s policies,
particularly those related to business ethics and compliance or breach of the
Proprietary Inventions Agreement; (c) failure to Permanently Relocate to Austin
Texas within eighteen (18) months of the start of your employment; or (d) your
inability to dedicate a significant majority of your working time in your
primary work location which is the Company’s headquarters in Austin, TX. For
purposes of this Letter Agreement, Permanently Relocate shall mean that you have
established a place of residence in Austin and are regularly present at the
Company’s headquarters in Austin as is customary with other Austin based
executives. Provided these criteria are met, you will be deemed to have
permanently relocated to Austin regardless of whether you own a residence in
another city or if your family has not yet relocated to Austin.

“Good Reason” for purposes of this Agreement shall be defined as your
resignation as a direct result of any of the following events: (i) any material
breach by the Company of any provision of this Agreement, which breach is not
cured within fifteen (15) days following written notice of such breach from you;
(ii) a substantial reduction of responsibilities following the occurrence of a
Change of Control (as defined below) of the



--------------------------------------------------------------------------------

Company; or (iii) a substantial reduction of compensation whether or not
following the occurrence of a Change of Control (as defined below) of the
Company; or (iv) a relocation of the Company’s headquarters office after your
Permanent Relocation to Austin, of more than fifty (50) miles from its site as
of the date of this letter.

“Permanent Disability” shall mean your inability to perform your duties
hereunder, whether by reason of injury (physical or mental), illness or
otherwise, incapacitating you for a continuous period of at least three
(3) months.

“Change of Control” for purposes of this Letter Agreement shall be defined as
(i) the acquisition of fifty percent (50%) or more of the beneficial ownership
interests, or fifty percent (50%) or more of the voting power, of the Company,
either directly or indirectly, in one or a series of related transactions, by
merger, purchase or otherwise, by any person or group of persons acting in
concert (including, without limitation, any one or more individuals,
corporations, partnerships, trusts, limited liability companies or other
entities); (ii) the disposition or transfer, whether by sale, merger,
consolidation, reorganization, recapitalization, redemption, liquidation or any
other transaction, of fifty percent (50%) or more by value of the assets of the
Company in one or a series of related or unrelated transactions over time.

You hereby represent that you are under no obligation from your current employer
which would limit or prevent your employment by Vignette or your ability to
perform the role contemplated by this offer letter. You also represent that all
the information you have provided the Company regarding your educational and
professional credentials and your prior compensation and equity holdings from
prior employers are complete and correct in all material respects. Any violation
of these representations will be an additional basis for your termination for
‘Cause’ as set forth herein.

This offer of employment is contingent upon your execution of this Letter,
Employment Application, PRSI Background Check, and satisfaction of the
requirements of an I-9 Employment Eligibility Verification Form. Please
understand that employment remains “at will”, and neither this letter nor the
Stock Option Plan create an employment contract with you.

I am looking forward to having you as a key member of the Vignette management
team. Our market is moving quickly and we have a lot of work to do.

 

    Sincerely,       /s/ Mike Aviles    

Michael A. Aviles

President and

Chief Executive Officer

Vignette Corporation

EMPLOYEE ACCEPTANCE     The signing of this letter acknowledges the acceptance
of the offer contained herein:

/s/ Somesh K. Singh

Employee Signature

   

1/17/07

Date

Somesh K. Singh

Print Name

   